IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40398
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RAFAEL FUENTES-CAMPOS,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-596-1
                      --------------------

                          December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Rafael

Fuentes-Campos has filed a motion to withdraw and a brief as

required by Anders v. California, 386 U.S. 738 (1967).   Fuentes

has not filed a response.   Our independent review of the brief

and the record discloses no nonfrivolous issue.   Accordingly, the

motion to withdraw is granted, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.